UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7856



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT W. PETTY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasnow, District Judge. (CR-
97-107-DKC)


Submitted:   May 11, 1999                     Decided:   May 21, 1999


Before HAMILTON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert W. Petty, Appellant Pro Se. Hollis Raphael Weisman, Assis-
tant United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert W. Petty appeals the district court’s order denying his

motion for a new trial.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court.   See United States

v. Petty, No. CR-97-107-DKC (D. Md. Dec. 4, 1998).*    We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s judgment or order is marked as
“filed” on December 2, 1998, the district court’s records show that
it was entered on the docket sheet on December 4, 1998. Pursuant
to Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it
is the date that the judgment or order was entered on the docket
sheet that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2